 Case 3:18-cv-00321-JAG Document 70 Filed 03/29/19 Page 1 of 3 PageID# 1072



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

JOHN HALL, Individually and for Others
Similarly Situated,

Plaintiff,

v.                                                  Case No. 3:18-cv-00321-JAG

DOMINION ENEGY, INC.,                               Collective Action
STRATEGIC CONTRACT RESOURCES,
LLC, and VIRGINIA ELECTRIC AND                      Jury Trial Demanded
POWER COMPANY

Defendants,


              PLAINTIFF JOHN HALL’S MOTION TO COMPEL
     COMPLIANCE WITH THIRD PARTY SUBPOENA – SYSTEM ONE HOLDINGS

        Plaintiff John Hall (“Hall”), on behalf of himself and all other similarly situated, hereby

moves the Court for an order compelling System One Holdings, LLC (“System One”) to respond

to the third party subpoena served on March 5, 2019.

Dated: March 29, 2019                        Respectfully Submitted,

                                             JOHN HALL, Individually and for Others Similarly
                                             Situated

                                             By: /s/ Harris D. Butler
                                             Harris D. Butler (VSB No. 26483)
                                             Zev H. Antell (VSB No. 74634)
                                             BUTLER ROYALS, PLC
                                             140 Virginia Street, Suite 302
                                             Richmond, Virginia 23219
                                             804-648-4848 – Telephone
                                             804-237-0413 – Facsimile
                                             Email: harris.butler@butlerroyals.com
                                                    zev.antell@butlerroyals.com

                                             Michael A. Josephson
                                             Texas Bar No. 24014780
 Case 3:18-cv-00321-JAG Document 70 Filed 03/29/19 Page 2 of 3 PageID# 1073



                                           Andrew Dunlap
                                           Texas Bar No. 24078444
                                           Richard M. Schreiber
                                           Texas Bar No. 24056278
                                           JOSEPHSON DUNLAP, LLP
                                           11 Greenway Plaza, Suite 3050
                                           Houston, Texas 77046
                                           713-352-1100 – Telephone
                                           713-352-3300 – Facsimile
                                           Email: mjosephson@mybackwages.com
                                                  adunlap@mybackwages.com
                                                  rschreiber@mybackwages.com
                                           (admitted pro hac vice)

                                           Richard J. (Rex) Burch
                                           Texas Bar No. 24001807
                                           BRUCKNER BURCH, PLLC
                                           8 Greenway Plaza, Suite 1500
                                           Houston, Texas 77046
                                           713-877-8788 – Telephone
                                           713-877-8065 – Facsimile
                                           Email: rburch@brucknerburch.com
                                           (admitted pro hac vice)

                                           Attorneys for Plaintiff


                           CERTIFICATE OF CONFERENCE

       I conferred with counsel on March 26 and 27, 2019, regarding these requests and System

One was unwilling to amend or supplement their objection to the subpoena duces tecum.

                                                  /s/ Andrew W. Dunlap
                                                  Andrew W. Dunlap




                                              2
 Case 3:18-cv-00321-JAG Document 70 Filed 03/29/19 Page 3 of 3 PageID# 1074



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of March, 2019, I electronically filed the foregoing,

using the CM/ECF system, and provided notice per the Federal Rules of Civil Procedure:

                      Jimmy F. Robinson, Jr., Esquire (VSB No. 43622)
                      jimmy.robinson@ogletreedeakins.com
                      J. Clay Rollins (VSB No. 84382)
                      clay.rollins@ogletreedeakins.com
                      Bret G. Daniel, Esquire (VSB No. 92189)
                      bret.daniel@ogletreedeakins.com
                      Ogletree, Deakins, Nash, Smoak & Stewart
                      901 East Byrd Street, Suite 1300
                      Riverfront Plaza, West Tower
                      Richmond, Virginia 23219

                      Stephanie K. Rawitt
                      srawitt@clarkhill.com
                      Clark Hill PLC
                      One Commerce Square
                      2005 Market St., Suite 1000
                      Philadelphia, Pennsylvania 19103


                                             By: /s/ Harris D. Butler
                                             Harris D. Butler (VSB No. 26483)
                                             BUTLER ROYALS, PLC
                                             140 Virginia Street, Suite 302
                                             Richmond, Virginia 23219
                                             Telephone (804) 648-4848
                                             Facsimile (804) 237-0413
                                             Email: harris.butler@butlerroyals.com




                                                3
